AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00149-LGW-BWC Document 11 Filed 02/24/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia

Wapcross Division
CARLOS HERNANDEZ, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-149
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Petitioner Carlos Hernandez
(“Hernandez”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Hernandez’s 28 U.S.C. § 2241 Petition, GRANTS
as unopposed Respondent’s Motion to Dismiss, DIRECTS the Clerk

of Court to CLOSE this case and enter the appropriate judgment

 
AO 72A
(Rev. 8/82)

 

 

Case 5:20-cv-00149-LGW-BWC Document 11 Filed 02/24/21 Page 2 of 2

of dismissal, and DENIES Hernandez in forma pauperis status on

appeal.

SO ORDERED, this a say Oo 4 Felwrn __, 2021.

   

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
